NO, VVs'VQ>-ig
                                            I OHO-IS

                                                        RECEIVED 1%
                                                                             lS

fe\\t^e9v     '"',^>. •                                   SEP 25 2015
                                                                    JJesfc




                                                            FILED IN
                                                    COURT OF CRIMINAL APPEALS
                                                          So3 -25 2C-5

                                                        Abel Acosta, Clerk




              "VCCS.-W ^CVi_ n
            Vor ^W. Vv»Jfc.\^(\ SvkVmaaX Wv^c'vGL




                                                           3*11 Arte \Wm
                                                         Ma^&&W\XVlSSlo